MEMORANDUM **
Victor Lamont Brown, a federal prisoner, and his mother, Joyce Brown Contu, appeal pro se the district court’s order dismissing their complaint alleging civil rights violations. We have jurisdiction pursuant to 28 U.S.C. § 1291, and after de novo review, see Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir. 1998), we affirm.
The district. court properly dismissed Appellants’ action because it challenged the indictment underlying Brown’s conviction, and a favorable judgment would necessarily imply the invalidity of Brown’s confinement. See Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973). Thus, prior to obtain*679ing relief based upon the alleged constitutional violations, Brown’s conviction must be reversed through a direct appeal or writ of habeas corpus. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994); Martin v. Sias, 88 F.3d 774, 775 (9th Cir.1996) (order) (applying Heck rationale to Bivens action).
We construe the judgment as a dismissal without prejudice. See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (per curiam).
We reject Appellants’ contention that Judge Coyle should have recused himself.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be providby 9th Cir. R. 36-3.